Case 6:18-cV-00359-ADA Document 1 Filed 12/10/18 Page 1 of 17

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

WACO DIVISION
CANDY KAY CARPENTER §
Plaintiff, §
§
V. § CASE NUMBER 6:18-cv-00359
§
UNITED STATES OF AMERICA §
Defendant §

PLAINTIFF’S ORIGINAL COMPLAINT

 

Plaintiff, CANDY KAY CARPENTER, hereby complains of the United States of
America (“Defendant”), and would respectfully show the Court the following:
I. PARTIES, JURISDICTION, SERVICE OF PROCESS AND VENUE

l.l This is a case arising out of bodily injuries caused by United States Army agents
and/or employees

l.2 Plaintiff, CANDY KAY CARPENTER, resides in Kempner, Texas, part of

Lampasas County, which is within the jurisdiction of this Court.

l.3 The Defendant is the United States of America.

l.4 This Federal District Court has jurisdiction of this cause because this action is
brought pursuant to and in compliance with 28 U.S.C. §§ 1346(b), 2671-2680 et seq., commonly
known as the “Federal Tort Claims Act,” which vests exclusive subject matter jurisdiction of
Federal Tort Claims litigation in the Federal District Court.

l.5 The United States of America may be served with process in accordance with Rule
4(i)(l)(A) of the Federal Rules of Civil Procedure by sending via registered or certified mail, a
copy of the Summons and Plaintift’s Original Complaint on the civil process clerk at the United
States attorney’s office, ‘Ms. Stephanie Rico, Civil Process Clerk, office of the United States
Attomey for the Western District of Texas, 601 N. W. Loop 410, Suite 600, San Antonio, Texas

78216-5597.

Case 6:18-cV-00359-ADA Document 1 Filed 12/10/18 Page 2 of 17

1.6 Venue is proper iri this District pursuant to 28 U.S.C. § 1391(e), and 28 U.S.C.
§ 1402(b) as the United States is a Defendant and Plaintiff resides in this district and has his
domicile in this District. Furthermore, venue is proper in this District pursuant to 28 U.S.C. §
l391(e), and 28 U.S.C. § 1402(b), as the United States is a Defendant and the acts or
omissions of its officers, employees or agents giving rise to the claim occurred in
this District.

II. LIABILITY OF THE UNITED STATES OF AMERICA

2.1 This case is commenced and prosecuted against the United States of America
pursuant to and in compliance with the Federal Tort Claims Act, 28 U.S.C.
§§ 2671-2680. Liability of the United States is predicated specifically on Title 28 U.S.C.
§§ l346(b)(l) and 2674 because the personal injuries and resulting damages of which complaint
is made, were proximately caused by the negligence, wrongful acts and/or omissions of employees
of the United States of America Working for the United States Army in Fort Hood, Texas, while
acting within the scope of their office or employment, under circumstances in which the United
States ofAmerica, if a private person, would be liable to the Plaintiff in the same manner and to the
same extent as a private individual

III. JURISDICTIONAL PREREQUISITES

3.l Plaintiff pleads pursuant to 28 U.S.C. §§ 2672 and 2675(a) that the claims set forth
herein were filed with and presented administratively to the Defendant’s agency, the United States
Aiiny. On or about April 06, 2017, Defendant received notice of Plaintiff’s administrative tort
claims through the Standard Form 95, which is attached hereto as “Exhibit A” and is incorporated
herein by this reference

3.2 Defendant acknowledged PlaintifPs claim by letter, dated April 13, 2017. The

Defendant’s acknowledgement is attached hereto as “Exhibit B” and is incorporated herein by this

Case 6:18-cV-00359-ADA Document 1 Filed 12/10/18 Page 3 of 17

reference

3.3 Plaintiff amended her pleading based on newly discovered evidence pursuant to 28
U.S.C. § 2675(b) on October 4, 2018. Amended Standard Form 95 is attached hereto as “Exhibit
C” and is incorporated herein by this reference

3.4 Defendant administratively denied Plaintiff’s claim by certified letter dated October
29, 2018. Defendant’s denial is attached hereto as “Exhibit D” and is incorporated herein by this
reference. Accordingly, Plaintiff has complied with all jurisdictional prerequisites and conditions
precedent to commencement and prosecution of this litigation.

IV. FACTS

4.1 This action is for monetary damages sustained by the Plaintiff Candy Kay
Caipenter as a result of significant personal injuries caused by the negligent acts and omissions
of agents and/or employees of the United States Army stationed at Fort Hood. These failures
include, but are not limited to, their failure to follow their own safety regulations regarding road
guards, their attire, and warning lights; their failure to utilize safety equipment readily available;
and their negligent operation of a United States Army M1A2 Abrams Tanl<.

4.2 Fort Hood, Texas has experienced a rising number of major accidents over the last
several years. From 2010 to 2015, accidents involving serious injury, death or significant
equipment damage increased nearly 20 percent

4.3 ln order to attempt to limit accidents involving serious injury, death, or significant
equipment damage on roadways, the Depai'tment of the Army implements a Fort Hood 'l`raffic
Code, enforced by the Military Police. These regulations supplement the Texas Traftic Laws
enforced on all public access roadways.

4.4 Many of these regulations are specifically in place for Ti'acked Vehicles, including
Tanks. For example, FH 190-5, 3b states, “[w]hen crossing public access (improved) roadways,
tracked vehicles will have road guards posted, wearing high visible reflective vests to ensure safe

crossing of public roadways.” Further, it states “crossing at the bottom of hills or at curves where

Case 6:18-cV-00359-ADA Document 1 Filed 12/10/18 Page 4 of 17

visibility and reaction times would be severely limited violates this regulation.” Specifically,
tracked vehicles are to “[c]ross at points of the road where there is ample time for drivers to observe
and react to crossing vehicles (at least 500 feet in either direction).”

4.5 However, some tank crossings still exist on Fort Hood that require crossing a public
access roadway at the bottom of a hill or around a curve where visibility and reaction times are
severely limited One specific location where this occurs is Clabber Creek Range Complex, where
'l`anks drive over a public roadway to get from the firing range to the holding area. That intersection
has had “several” incidents involving road guards and vehicles according to an Installation Range
Officer at that Complex.

4.6 To try to limit these incidents, bright yellow signs stating, “STOP WHEN
FLASHING RED” with two flashing red lights were installed on each side of the crossing

4.7 On the morning of October 21, 2015, the US Army failed to utilize these signs and
lights. lt was a particularly dark and cloudy morning Members of the 12th Cavalry Regiment, 3rd
Brigade Combat Team, lst Cavalry Division, acting within the course and scope of their
employment, were driving a MlA2 Abrams Tank from the firing line at Clabber Creek Range back
to the holding area. To do so, the Tank had to cross West Range Road, a public roadway with a
speed limit of 50 miles per hour.

4.8 Approximately an hour and twenty-nine minutes before sunrise, the nearly 70-ton
Tank traveled West on Clabber Creek Tank Trail and began to enter the intersection with West
Range Road. At the same time, Plaintiff Caiidy Kay Carpenter was driving North on West Range
Road, her daily route to work. Plaintiff recalls travelling behind another vehicle, whose
taillights were visible to her.

4.9 As Plaintiff approached the yellow sign with red lights attached, no lights began to
flash to indicate she should stop. She recalls seeing a ngure run northbound along the side of the road,
with a Single green chemical liglit. This ngure did not adorn any reflective material, nor provide

adequate warning to stop oncoming traffic. As Plaintiff she approached the intersection, no

Case 6:18-cV-00359-ADA Document 1 Filed 12/10/18 Page 5 of 17

operational lights on the Tank were on to warn her that members of the US Army had driven the
Tank into the intersection and failed to yield to her vehicle.

4.10 These numerous failures caused Plaintiff Candy Kay Caipenter to collide head first
onto the side ofMlAl Tank.

4.11 Mr. Patrick Middleton, who had been travelling ahead of Plaintiff Candy Kay
Carpenter, also did not receive any warning about the Tank being in the middle of the road. He
collided with the Tank moments before Plaintiff Carpenter.

4. 12 The Army has regulations and equipment to prevent this exact type of incident that
has occurred, or nearly occuired, frequently at this intersection Had any member of the US Army
walked down the road to flip the electrical switch from ‘off’ to ‘on’ on the yellow sign, the
flashing red lights would have warned Plaintiff Candy Kay Carpenter to stop well before the
intersection lnstead, no one turned the sign’s lights on.

4.13 Had any member of the US Army followed FH 190-5, 3b and acted as a road guard
wearing a high visible reflective vest, Plaintiff Candy Kay Carpenter would have had a second
opportunity to be warned she should stop. lnstead, all that occurred was one Private walked no
more than 150 feet away from the Tank in his completely camouflaged uniform with a handheld,
four~to-six inch glow stick. The distance the Private travelled was well short of the 500~f00t
minimum requirement To those driving by, including Plaintiff Candy Kay Carpenter, he simply
looked like an early morning runner along the side of the road.

4. 14 Had any member of the US Army thought to turn on operational lights on the Tank
in the hours before sunrise, Plaintiff Candy Kay Carpenter would have had a third opportunity to
at least see the Tank iri the middle of the intersection in front of her. lnstead, the 'l`ank remained
completely unlit in theimiddle of a road with a 50 mile per hour speed limit on a dark, cloudy
morning

4.15 Had any of these precautions been taken before the Tank entered the intersection

and failed to yield the right of way to Plaintiff Candy Kay Carpenter, she would not have suffered

Case 6:18-cV-00359-ADA Document 1 Filed 12/10/18 Page 6 of 17

from a combined fracture dislocation of coccyugeal j unction, contusions of the abdominal wall,
hematoma of the abdomen, bruising and abrasions of the chest wall, lumbar disc bulging muscle
spasms, sprain of ligaments, headaches, muscle pain, laceration of the lips and loss of teeth. She
would also still have her j ob. Instead, Plaintiff Carpenter has received significant medical
treatment for these injuries and will require around the clock medical care and treatment forthe
rest of her life.

4.16 As a direct and proximate result of Defendant’s negligence, Plaintiff Carpenter has
suffered serious, debilitating personal injuries and damages, and will continue to suffer for the rest
of her life.

V. RESPONDEAT SUPERIOR

5.1 The United States Army is an agency of the United States of America. At all times
material hereto, all agents, servants, and/or employees of Defendant were acting within the course
and scope of employment and/or official duties. Furthermore, at all times material hereto, all
agents, servants, and/or employees of Defendant were acting in furtherance of the duties of their
office and/or employment Therefore, Defendant is responsible for all damages resulting from the
negligent acts and/or omissions of their agents, seivants, and/or employees pursuant to the
Doctrine of Respondeat Superior.

VI. EMPLOYMENT AND COURSE AND SCOPE

6.1 At all times material hereto, all persons involved in the supervision and operation
of the unused safety equipment, lights, the United States Army MlA2 Abrams Tank, and the area
in general were agents, servants, and/or employees of the United States of America, or some other
agency thereof, and were at all times material hereto, acting within the course and scope of such
employment

VII. NEGLIGENCE
7.1 Defendant, the United States of America, was negligent in one or more of the

following respects:

Case 6:18-cV-00359-ADA Document 1 Filed 12/10/18 Page 7 of 17

a. Failing to yield the right of way;

b. F ailing to provide drivers ample time to observe and react to crossing vehicles;
c. Failing to display operational lights on the Tank during nighttime;

d. Failing to warn oncoming traffic;

e. F ailing to post road guards;

f. Failing to wear visible reflective vests;

g. Failing to use flashlights during periods of reduced visibility;

h. F ailing to use due caution;
i. F ailing to pay adequate attention;
j . Failing to keep a proper lookout; and

k. Blocking the roadway with a tank.

7.2 Each and all of the above stated acts and/or omissions constitute negligence and are
a direct and proximate cause of the damages sustained by Plaintiff

7.3 At all times mentioned herein, the members of the United States Army involved in
the incident were working within the course and scope of their employment with the United States
Army.

VIII. DAMAGES

8.1 As a direct and proximate result of the Defendant’s negligence, Plaintiff
Carpenter has suffered damages from serious and permanent injuries that would not otherwise
have occurred. Plaintiff hereby pleads for all damages available under Texas state law, federal
law, and equity, including but not limited to, past and future physical pain and suffering; past
and future mental anguish; suffering, humiliation and emotional distress; past and future physical
impairment; past and future physical disfigurement; past and future loss of income and
impairment of earning capacity; past and future interference with her normal and usual
activities; past and future household services; past and future reasonable charges for necessary

medical care, nursing, hospital, rehabilitation services, custodial care, health care, supplies,

Case 6:18-cV-00359-ADA Document 1 Filed 12/10/18 Page 8 of 17

attendant care expenses, and other health services; past and future loss of care, comfort,
companionship and society; past and future reasonable and necessary expenses incurred for

substitute domestic services; and out of pocket expenses

IX. PRAYER
9.1 Plaintiff requests that Defendant be cited in terms of law to appear and answer
herein; that Plaintiff have judgment against Defendant, for the amount of actual damages, and all

other damages under applicable federal and state law to which he is entitled; pre-judgment and

post-judgment interest at the applicable legal rates; for all recoverable Court costs incurred in this
litigation; and for such other and further relief to which Plaintiff may show herself entitled
Respectfully submitted,

TED SMITH LAW GROUP, PLLC.
660 W. FM 2410

Harker Heights, Texas 76548

(254) 526-5688

(254) 526-5685 FAX

BY: ,
Bobby Coat /
Attorney~in~Charge
'l`exas State Bar No. 24031956

bobbv@tedsmithlawgroup.com
ATTORNEY POR PLAINTIFF

Case 6:18-cV-00359-ADA Document 1 Filed 12/10/18 Page 9 of 17

 

 

 

 

 

 

 

 

CLNM FOR DAMAGE, FNSTR;.!;C‘HOHS: Pleasa road careftu fha instructions on the F?RMNI$P::;OVED
reverse sands informer tested nboHisEd Ilh!s 045 '
rmuav, ca 13th .um§§f§‘§§)r§°£§§“§s§%m§?r§
additional lmm!dlohs.
1 ; Subm!r rn Appmpnutc F¢dea| Agency: z rtcrne. wmch of da(m:m, and dorman personal repre¢ocua*iva i!-imy.
(Soo burdens mmcma). Numbcr,$lme!.€l£y. Starti and m code.
sTAFF JuueEonocATE », .. 3
rMew-Hot)-cr. rcrAiMs) §018%5:§9 §l,,§(';) 1565/gila
1001 remka eArrALloN rivequ " 40 .
FoR‘r Hooo, TEXAS 76544»5008 /{em/?/?€/?-/ 7`2< 7 053 j
3. TYPE OF EMPLOYMENT ’ 4. DA'}`E OF BlRTH $. MNQ.!TA\. STAWS 6. DATEN|D DAY OF.Q»CC\DENT 7. YWE(A.M. OR PM.)
[`_‘jmi.mnv Ecmunm /-»,Q,§'r(p fp mQ/"/“f c"’C/' {¢;UQ' }i}/)’} §/_ @€,7[ /5 7'£'¢:‘> [Z(??Am

 

 

 

 

 

 

§§pi§w§w§awrtrr§§/§§jmg§“r”err§r»§jmr
z _/ »$‘¢ 0 $` ll 1 V} Ba,]" f le ` ." l.g€W “' 13 C{ES§?” guy .,
atf `_\ sit (,A/ atf/ab celt»l: with florele an /Y!FFA?» y €.»lf, cheryl s “j C;
/~§ w§~§r ma ar~. § ~i¢é'~t?o§ 11 ,- area an§ara§§qta§ tamm t §§ A§_§§\ wm

../' .
o. \’ " - micva :>Amciz
mae mo maness oF oszR. )F arisen ram cww\m rmmi»r. suer ciry. smr¢. and zip coast
Nl)\i}/\ §l .') 'wot;ll\ L dfj’d\d'/f gift WB%?) lZ/l/l 165 Hg'-v)ij?g€,r"l`)(- 76 6 39
many assume ruiz PRoPEi?TY. uaw mo mem or we ommemo ma manion cs walsaa'r¢ie r»réomzmv mw se mspscren.

‘S°“m""”“°”°"m'°“°°”°" live ~£;1'3“, ”l?)‘l?ilwl an f'“!’@€t: 3<‘,5 ftl-iac " led

k what radar Sarq» .=)» 7'
3§`.3\, C&M;i£n_, f filtYR/’?g "l` ll*r’~‘i','w{€- Fdr§‘A'/N/ injunqu

 

 

 

 

10. PERS°NAL WJURYM'RONGFUL DMTH ‘
STATE`[HERATUREN~}UE)UENTUFFJ\CHINJURYORCNJ EOFDF.A .‘v lCHFQRMSmEB/¥SBQFTHECLNLL lFOWERTHAN¢U}_I .STAT THENMJE
€F“,§‘";;';R§§_F.'~§§ , °£§;?E`°§:’" 3§13¥"~ ’v§’lhh audit-§§ walters acr~:lli€~r'o €u¢z jail ,,ivw.d"m; Canlfufrn§ of‘?\ wahl wm l l
wit ' ‘ ) ' lab mr 5 , '\,~\t<)szv: h 5 ra.'-§ g Wa» c § ' ' ' » -'f‘
. ,. » ..' - ) » - fut%v ’Dt\n taft/f 9 \ ,
we iv »\‘¢f w lirr that wallet w§\§»§ § toward ‘ ‘j '3 m ” f f lawful

Cotcy$ ‘§u@i¢;€vlly russell ’~}q%d£kj$,in.§}a,,}g m3 sign 1 ' (§dc A‘)'~lml)matl‘i

 

 

 

 

 

 

 

1‘!. WY\'NES'EES
NAME h l AUDRE$S {Numlmr, Slreel. Cl\y. Suim. and Z!p Cc\dv}
i§§§/ f§§ i. pattern , ,
'»"‘(SA` \"'3 ,~/l -’\i>'i\c~i,€i¢n ’)r fdmt&$r.,&;nm L‘)/z;,”¥’>\ MSL ~ @5*) %'1’~0»2,7
` ` el z '\}d‘{‘ n ‘_
t t” \/ rt ;. carl mata
12. (Sco bchuctlan= 00 r=vmo]. AMOUHT CBF CLA!M ('u\ dollam)
121 FROPEFUY DRMAGE 1 . F:’ERSDNAL WJURY 12!‘~ VIRONGFUL DEATH ‘JEd. `r|'D:l/;L”(Fu"dulo tx'pm')ify maywusc
900$0 §§ MV: ,t}o § "-’" "‘T’°‘“
fli"l, ' \{l> nfl two sit i,t)a,zz»s~r.@@

 

 

 

 

lCEH`!IFY THAT \'H':' AHOUNT GF CLNM GOVER$ DNLY DM?ABES AND lHJL|RlES CAUSED BYTHE lNG|BEHT AHDV‘E AND AGRE TO ACCEP'¥ GAl£> AMOUNT lN
FUU. SATDSFAC'UON AND FINAL BET`{LEMEN‘I' OF THSS CLAM.

 

 

 

 

 

 

 

   

 

 

13.~.. let}ATLH’~E O§CWI-!ANT tsee hammon mi§ mm tab. PHQNE ¢tuMsER swenson SiGNtNGFoRM 14. DAY_E crs stemming
'. ,",~",'1"...~~~‘7 a ~ `.
»r'~~ ~- a hale@»§ar r/r/u
' cm£fi=emu‘r Fou vues£!rulxs cRu»-.mAL PENALTY ma PRESENMG FRAuouLENr
muoutem cum cum oR mine FAtsEsrATt-:mems
‘n)u daimmt is lime lo um voided States Govommoni col a civn penalty ornox hac than Flna. armmmt. urbom tse¢ 18 u.s.c. 267. 1001.)
55.01'30 end not mom them 510.000. plus:! Umo: mn amount ddormigoc sustained
by rha Govammnnt. ($co 31 U.S.C. 3729).
AUU'\cri?.ed for-Lo¢nl~Re;zmdudhn`_"""* . ,__ NSN 7540£&834-$0¢8 STANDARD FDRB 55 (REV. 2!2007)
Prevtw.; acid ""r§ h'oi'tl.»;'§hié ' ~ . _ - Pszscaiaeo civ oa=r. oF Jusnc&
{?". = L.~. . '..- ~...-;‘.-. '.I \_/ Hl.r~'-=' § 7 1 3 1 <¥~ 4 :m cm 142
stems m t ,1 ~-~ `~--~'--‘ r_‘ ~ 0 4

 

EXH|B|T

 

   

Case 6:18-cV-00359-ADA Docu

 

ment 1 Filed 12/10/18 Page 10 of 17

 

UBU¥V\NCE GOVERAGE

 

tn order that subodgntlm debris may be sdiudic-‘Aed. Hthily that medalm prevld

nibelolle\ir¥ng lrrrerm$enmqa:dtngtt\eiwmncamvmge¢u\evehldaorprmdy.

 

15. Dcyou curry neelth humancn'l

;0 Bi.im€,>.?.
gaf 410

g a tlce~r\)+»r muruci¢ I

~ E§Yfgfrj"f<'l"i' .%‘Z“»~a» r>>< wire rolr@§§ta¢l?>‘l"r<l as 72¢§2)

viz lryes. give rem and address othwnr.eo company {anber. street t.“rry. sure imde cedc) md policy nutrition m rio

n5 'CD

 

\s. H;iv~o you filed n datinth your timimnm i::mlar ln lhla `z\etancc, end itso.li:'imiz mmgeordeduuibte? m Ye.l m Nu
`

17. ll doductlblo, state ormunt.

 

 

18,1¥:\ clalm hus- bezrn 52¢<$ with your mn$ar, what nelson ties your ln:umrt:ilmn or proposedl.o lakewh reference m yandnw? (lr ts nwassa.ry ma\yeu ascertain mm rectal-

 

19.Doyauamypubl$ct;ohilayandpsepwty demise ‘:\:uraneo'l m ¥e: ltyes.givvn:rnemdr.»_'ldme~.elwurancn earner (Humbcr.$zmor,¢lry.surto.undzpcodol UNQ

 

(N§IRUCHSRS

should he submitted directly to the "appropriizta Fadoral ageney" whose
ives mere then erie claimant, each claimant should submtta separate

Ctalms presented under the Fecteral Tort Clatms Act
ompteyer:{s) was involved in the lncident. lime lncldent love
claim tom

Cempletu all home -|nsextthu word NONE where appllceble.

P\ GLAlM SHALL 85 DEEMED TD HAV`E BEEN FRESEN`IED WHEN A FEDERAL
AGENCY` RF,C_E.'NES FROM A CLNMANT, HlS DUL`! AMTHDR|ZED AGENT. Ol'l LEGAL
REPRESEN¥ATNE. N\l EXECUTEO SI'AHDARD FORM 95 OR OTH.ER WRUTU¢
NO'IIF}GAT!ON GF Ml lNG!DEm'. ACCOMPAN{ED BYACUJM FOR leJNEY

§=nllme le completely execute th\s loan erie supply tile requested materch wll.tiln
two mm team mo dath dalm accrued may rental yeurdnlm ln'mlld. Acbim
t; deemed prevented when lt ls meele hyuie appropth muncy. net when it le
mulled.

il autuel$on ls needed in mplellng mb term, ma agency li'.ledln luith on the mcrae
:ilde may he mmct¢~d. Complela regulations imminan re dannemeuud undnrttin

 

Fedcral To¢l Cla?ms Ac!cnn bo found tn Tale 28. Codu el Fednml Rogulariem. Purt 14.
Mii.'\y _, ' havu, `” t ” ,r' " ‘ tlmerc dinneru:ogcncylc
involved nleom male each rigqu

‘me dam maybe ruled by o duty sutherland agent erorharre§a¢ mpresm:a'.ive, pm~rlded

evidence satisfactory re the Govcnunon*. ia stemmed mm tmi_ claim establisqu mm

anthony wm forum claimant ltelaim marcel by en agent er segal representative

meet be presented 61 lhc name el we dnlmmt. lime claim l: signed bribe ngcnlo¢.

legal iopn~:,enmtva. it must show ltv rer erlr.gel cepadhi et ute men mixing end ea

"dby ’ oll'li:mer * ‘_lo,. ‘oelelmonbehallcltheelalmm
‘ time , “' methene,~ ‘“

4

as again

il claimant ln!¢nes to file lorbeh pameth ami property damage me amount ref
commuztba=bo~n `m'r'.cmnumbor lzotln'isfonn.

Dl\¥.lA(.-`r§$ IN A§MAIL{FDR D{!UR\' TO OR LOSS OF PROPER\'Y. PERSONAL
|NJURY. OR DEAYH ALLEGSJ TU HJ\VE OOCURRE) BY REASDN OF TrlE lNCiUEN¥`.
’lHE C¥NM M\}S`\° BE PRESENTB)TOTHE AFFRDPR|A`H': FEUERRLAGEHGY Wl"FHlN
MMAFTERTHE CLA!M ACCRVES.

'¥hb ’:l)ouldbo L` ‘ 'h~{

ln) lll slmp¢rt.oilho claim lorparsona| '¢ijuiy er deolh, the delman
wilson iepen byrne nuei'niine iiiyeie'ron. showing die nature and animal olthelulury, me
nalum and extent erueebnem_ the degree at permanent if¢=ebalry, lfany. the pregr»osls,
and the period 01 ho'..p$l:il`ozlti`m. nrincapucilal$m. attaching l\zrrézud bills lermnr£c:rl.
hespiiel, erbun’al mcpcmmadv.rxlty blamed.

.
r

u
v

_“..

as Mows'.
i should mind cl

feremmqe to pmpmr. which has been or vance emnoiix'cn\ly
cuban al leaxl we limited signed smommu. er cldmla=
, ar. il payment has been made. the llemh.ad ahmed

(b) ln support el claims
repaired tire claimant should
by reform di§nrcre:ece mnovm=
circulate evidencing payman

ul claims lot damage co property wtilch l: nn;eoonomlwlly repali=ible_ er il
the pmpm~;ls¢estet l'.lustlmud the ddnwnl should sume slatem¢nuas to llle wlglnel
non erma piepeny. um direct purd\ew. and mo value el via properr;. born below and
auer me accident Such summarize crowd be by Mtoro;red competent r.¢iseni.
preleral:ty reputable duplan er oll'zt:il¢ tomlinle trw type el property ehmaged.`er uy
two er mere competitive bidders and should beenniricd zi.'. being ireland cured

(c] m support

{¢l) t`-'zl'line la specify n sum minimum mndcryou: claim trr¢=lld and may result ln
toddqu of your dghls.

 

 

 

 

FRNACV MT( HO`RCE
'D‘.is North is provided ln accordance with the F'r'ivaq' N:l. 5 U.S.C. 5522(¢)(3). and B, Pn'r::`;‘/al Pu;pe.zo.' `n'ic lnlcvnmlimrequa'.zcd is to bour.nrl humiliating claims
concerns me inleim.'i\?en monroe in the lever re which ime welles wallachi:d. G_ Romlno use: sen the italian efsy:ti~.msotf!cconle far mcgrane/re miman me
A. Aurhen'ly.' fha requested iri{nmi:illon i:: solicited pursuant le erie ormern u( the swimming this term lerth ln¥e¢'m:u§an.
roae~.-¢ing: 5 u.s.c. am. 2a u.s.c. rul cr soq.. 28 u.s.c. earl arms 28 c.t=.rt D. Elrccr aans/u.-t~ m smart chem rs iwmry. Hmvovon lmra w super me
Fan 1-1. requested title-memo or to eve mile the leon may vendor your dn!m 'm volld.'
W\P£RWDRK R€'JUC“OH ACT NOT|CE

’ri:i; mb‘ce isaang lar inc purpose et me Papeiv.~em Rodue*.len Ad. 44 U.S.C. 3581. puch reporting burden lar mts c_" “'

response induction mo lime lee rcvl¢wtng ln:ui.ictlens. searching existing dam ecui-.:ez~. ga
in.'o:ir..-.uen. $cnd ecmm¢n;~a regarding this burden inlmorc er miy other aspect el this co

Bpiiidi, A\ri:iiileii: vuperwmk F.eduel»on suilf. civil mvlsleii, u.$. mpsimeni or.lusilw. w

tmm(:l to ll\<‘,:c: sddr':usos.

ol' ' is 'to d Gltuursper
merqu and reviewinan the data meecd,:me completing and ievlmdng me ecll;w‘m el
l!<idle.'i el hle’:milen. includ’ng squmrlor\u for ro¢uc?on t.‘iL'; buidon. m rha Okedcr. lons-
.'mhlngtcii. 00 20530 of lo the Oi?)rxi el Manegemonl. and Budg~'zL De riot mail r,m\pluiud

 

 

STANDARD FORI!‘ 95 REV. (2!?00!1 SACK

 

Case 6:18-cV-00359-ADA Document 1 Filed 12/10/18 Page 11 of 17

fn.

AV'.'H€NYr\:J~\':u .
u_\;. uu\'anMLr\.-r
lNFO!rM A'rlar\’
t`r P G

Deporimeni ol Justice

shall oont'.a.ct; all other affected agen-
cies in order to designate the single
agency which will thereafter inves-
niga.te nan decide tire merits of the
olnim. In the event that an agreed upon
designation cannot be made by tire nf-
rectert agencies, the Dopnrtsment, of Jus-
tice shall be consulted and will tillet'e'
after designate an agency co inves-
tigate and decide true merits of she
claim Onoe a. determination has been
made, the designated agency shall no-
tify the claimant that all future cor-
respondence concerning t;lte claim shall
bn directed to that Fadcrot agency Ali
involved Federn.t agencies moy agree
either to conduct Sheir own adminis-
trative raviews and to coordinate tire
results or to have the investigations
conducted by t;!to designated Federal
ugenoy, but:, in either event;. the dos~
ignn.t:ed F'ederai agency will ha respon-
sible for tile ftxml determination ot' the
claim

(8) A claimant presenting rt claim
arising from on incident to more than
one agency should identify each agency
t'.o which the claim is submitted ab the
time each claim is prescttved. Witet‘e a
claim arising from an incident is pre-
sented to more chem one Federc.t agen-
cy without any indication that more
than one agency is invotvod, and any
ona of the concerned Fedol‘ol agencies
takes final action on that claim. the
final notion thus taken is conclusive on
site claims presented bn the other agen-
cies in regard to the time required for
filing suits set forth in 28 U.S.C. 2401(1:).
Howover. tr n second involved li'adernt
agency subsequently desires to take
further nation with n view towards sets-
tzti_ttg' the n]nim the second Fademl
agency may treat the matter as it re-
quest for reconsideration of tile final
denial under 28 OFR 14.9(1;), unless suits
has been filed in she inl;erim. and so arl~
visa the claimanb.

(4) I.t‘, after an agency limit denial,
cite claimant files a claim arising out
of the same incident wish et different
Fedeml agoncy, the now submission of
the claim will noia bolt the requirement
of 28 U.S.C. 2501(1)) that suit must be
filed within six months of the final cla-
m'a.l by the first ngency, unless she sec-
ond agency specifically end explicitly
treats mo second Submission as a, re-

~ § m.a

quest for reconsideration under 28 CF'R
14.9(b) and so advises bite olnima.nc,

(c) A claim presented in compliance
with paragraph (a,) of this section may
be amended by the claimant at any
time prior to final agency action or
prior ho the exercise ot' the oiahnctnt‘s
option under 28 U.S.C. 2675(a). Amend-
ments Shall tie submitted in writing
and signed by the claimant or his duly
authorized agents or legal representa-
t;tve. Uport she timely filing of an
amertctment) to a, pending claim, the
agency shall have six months in which
to make a final disposition of the claim
as amended mut the claimant's option
under 28 U.S.C. 2675(n) shall not accrue
until six montilla after the filing of a.n
amendmenh.

£ordat- No, 870»'19, 45 !~*R 2650. Jn.nr 14. man, ns
t\monacd by Or:dc\‘ No. 000481. 46 F'R 52355,
Oot;. 2?. 1981: Ot‘tlar No. 1179-87. 52 FR 'i/ill.
Mm‘, 11, JSH'I]

§14.13“t Adminislxative claim; who may
te.

(a) rt claim for injury bo or loss of
pr»opert:y moy be presented by otto
owner O.f the properby. his duty author-
ized agent or legal rept'elscmis,lsive.

(b) .".t claim for personal injury may
be presenned by the injured person, his
duly authorized agent, or legal ):ep»
reserttnbive.

(c) A claim barred on death may be
presented by the executor or adminis-
trator of the decendent;‘s essace, or by
any cotter person legally entitled t:o as-
sert such n claim in accordance with
nppllcable State t_a,w.

(d) A claim for loss wholly corn-
pensntett by an insurer with cho tights
of a subrogee mny bo pt'asenmr'| by the
inattt~et‘. A claim for loss partially com-
pensated by an insurer wish the rights
of n subrogee may be presented by the
parties individually as chair respective
interests npnear. or jottrnly.

tOt‘<lcr No. 371-66. 81 m xse.te. neo. m must rts
amended by Ot*dar No. 1179-87. 52 FR 7412.
Mtu‘. J.'L 198'i]

§14.4 Admintstrgttive claims; evidence
and informatton to be submitted.

(a) Daa.tit.. In $\xm‘)ot‘t; of a claim based
on denti.t, the claimant may be required
co submit the following evidence cr in-
fot‘tna.t;ion:

269

§1¢£,6

(1) An authenticated death certifi-
cate or other competent evidence show~
ing cause of death. data or cleatli. and
ace of the decedent

(2) Deoocleut's employment or occu~
nation at time of death. including his
monthly or ycul*ly salary or earnings
(if any), and the duration of his last
employment or occupation

(3) Full names addresses birth dotes,
kinship. and marital status of the dece-
dent's survivors, including identifica-
tion of those survivors who were dc-
psndsnt for support upon the decedent
oil the time oi‘ his death,

(4) Degrec or support afforded by the
decedent to such survivor dependent
upon him for support at the time of his
dosth.

(5) Decedont’s general physical and
mental condition before death.

(6) Itemizcd bills for medical and burt
ial expenses incurred by reason oi' the
incident causing doubh, or itemized re~
collins of payment for such expenses

('t) lt damages for pain and suffering
prior to death are olairno¢l, a physi-
olan‘s detailed statement specifying
the injuries suffered. duration of pain
and suffering any drugs administered
for pain, and the decedents physical
condition in the interval between iu-
jury n.nd death

(8) Auy other evidence or information
Which may have o bearing on either the
responsibility of the United States for
the death cr the damages sloimsd.

{b) Persons! injum. l.n support of s,
claim for personal injury, including
pain and suffering the claimant may
be required to submit the following
evidence or information:

(1) A written report by his attending
Dhy$icia,n or dentist setting forth the
nature and extent of the injury, nature
and extent of treatment, any degree of
temporary or permanent disnbility, the
pl’ognosi.s. period of hospitalization
and any diminished earning capacity
Lll addition, the claimant may be re~
quired to submit to a physical or mon-
tal examination by n physician em-
ployed by the agency or another chF
oral agenoy. A copy of the report of the
examining physician shall be made
available to the claimant upon the
claimant's \vritten request provided
that he has, upon request furnished
the report referred to in the first sen-

Case 6:18-cV-00359-ADA Document 1 Filed 12/10/18 Page 12 of 17

28 CFR Ch. l (7“'|“-15 Edill(>il)

tence of this paragraph and has made
or ugrses to make available to the
agency any other physicians reports
previously or thereafter made or the
physical or mental condition which is
the subject matter of his olaim.

(Z) Itomizec\ bills for medical dental.
and hospital expenses moun‘ed, or
itemized receipts cf payment for such
oxponsos.

(8) Ii` tva prognosis reveals the neces-
Si.t'y for future treatment. a statement
or expected expenses for such treat-
mont.

(4) Ii" a claim is made for loss of time
from employment o. written statement
from his employer showing actual time
lost from cmployment, whether he is a
full or purt~timc employoe, and wages
or salary actually lost.

(5) li a claim is made for loss oi` in-
come and the claimant is self-em-
ployed. documentary evidence showing
the amounts of earnings actually lost.

(6) may other evidence or information
which may have s bearing on either the
responsibility ol` tho United States for
the personal injury or the damages
olaimed.

(o) Fraperty damage. In support of a
claim for injury to or loss of propervy.
real or personal. the claimant may be
required to submit the following evi-
dence or information:

(l) Proof of ownership.

(2) .A detailed statement of the
mount claimed with respect to each
item of propei'ty.

(3) Au itemized receipt of payment
for necessary repairs or itemized writ»
ten estimates of the cost of such rc»
pcirs.

(4) A statement listing data of pur-
chaso. purchase price and salvage
valuo, where repair is not economical.

(5) Any other evidence o): information
which may have a hearing on either the
responsibility of the United States for
the injury r,o or loss of property or the
damages claimed

§ 14.5 Rcvicw by legal officers

Ths authority to udiu$t, determine.
oompromiss, and settle a claim under
the provisions oi` Soction 2672 of title 23.
United States Co:la, shall. if the
amount of a. proposed oompromise, set~
tlomont, or award exceeds 35.000, be ex-
ercised by the head of an agency or his

270

Case 6:18-cV-00359-ADA Document 1 Filed 12/10/18 Page 13 of 17

DEPARTMENT OF THE ARMY
oi=i=ice oi=nis sTAi=i= Juoee onocA're ;~;.~.___.~T_-?-€~_--
nsAoouAnTERs, iii coRPs Auo rom noon _§’e'_§§,§§ Ei ij sb:il;§
1001 761 sr rANi<'BA~rrAi.ion Avsnui=_

FORT HOGD, TEXAS 76544~5000

APR l 92lll7

 

 

 

Aprii 13, 2017 .;.;.`.;,_~_M___M_____.~__\

SUBJECT: Claim of Candy Kay Carpenter; Our Claim Number: 17~131-T044

Ted Smith Law Group, PLLC
ATTN: Wiiliam F. Coats

660 West Fl\/l 2410

Harker Heigl'its, Texas 76548

Dear lvlr. Coats:

Your claim on behalf of your client, Candy Kay Carpenter, was received in this office
on April 06, 2017. A copy of the claim, with the date-stamp from this office reflecting
date of receiptl is attached The Standard Form 95 you submitted reflects that'you are
filing for personal injury to your client which incurred on October 21, 2015 in the amount
of $1,052,389.00 and property damage in the amount of $9,500.00. Receipt of your
claim does not constitute acknowledgement that your claim is payable

Your claim will be processed under the Federal Tort Claims Act (FTOA) (28 U.S.C.
§§ 2671~2680). However, in order to process your claim, we require proof of
insurance and proof of title or registration for your client’s vehicle in addition,
our office will need a copy of the retainer agreement between your firm and Ms.
Carpenter. Please note that the FTCA limits attorney fees to 20 percent The
FTCA contains a mandatory administrative investigation and settlement period of up to
six months Filing of an administrative claim tolls the statute of limitations indefinitely or
until the Army takes final administrative action in writing on the claim. Final
administrative action consists cfa denial or final settlement offer.

Atter the agency has had the claim for six months and has failed to settle or deny lt,
you may file in Federal Court, provided the claim has been properly filed and adequately
documented (28 U.S.C. §2675(a)). However, filing suit is not required, particularly if
satisfactory progress is being made in the administrative claim process if you do not
file suit, the statute of limitations will be toiled until you are notified in writing by certified
mail of the final administrative action by the Army, Upon notice of denia|, action must
be taken within six months after the date of mailing or the action will be barred

A copy of the Attorney General’s Regulations, Administrative Claims under the
Federal Tort Claims Act, is attached You are required by 28 C.F.R. §14.4 to, it you
have not already, provide the evidence listed in that section to support the claim. Refer
to the Attorney General’s Regu|ations for guidance on providing the documentation
necessary to prove any damages you believe are the fault of the Government.

EXH|B|T

B

 

Case 6:18-cV-00359-ADA Document 1 Filed 12/10/18 Page 14 of 17

Youx' prompt and detailed assistance in this regard Will assist this ol“Hc:e in evaluating
your claim in an expeditious manner. lf you have any questions, please do not hesitate
to contact Windy.M.Singer.ci\/@mail.mil or (254) 287~2899.

Sincerely,
2 Encls u ert J. Paul
1. Claimant’s SF 95 Firs Lieutenant, U.S. Army
2. 28 C.F.R. §14.4 Cliief, Claims Division

Case 6:18-cV-00359-ADA Document 1

 

 

Filed 12/10/18 Page 15 of 17

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DE:B)ENT

Fu ~ A

TlFY
‘ "$ATISF CUON~
’L‘.` J:`§£.’Z

M.§§,°’Yw,fmidvi
?»~.e:w?€`;;m‘ “~“"Ya?'
‘ ` ~` .l%’;r?l§§§:;` §§

Auihonzed§or,- '

?WM€MW'PH~:`
`*§B£M Ed¥lioq`
- , 1 g

 

 

 

 

 

rl..a~’
x

»

"‘-‘{é':~

 

Case 6:18-cv-00359-ADA Document 1 Filed 12/10/18 Page 16 of 17

 

lNSURANCE COVERAGE

 

in order that subrogation claims may be adiudicated, it is essential that the claimant provide the following information regarding the insurance coverage of the vehicle or property.

 

15, Do you carry accident lnsurance? Yes if yes, give name and address of insurance company (Numbi:rl Street, City, State, and Zip Code) and policy number. l:] No

Consumers County i\/iutuai insurance Co.
Extraco insurance (254) 774-5763; Poiicy No.:9939748372221

 

16. Have you filed a claim with your insurance carrier in this instance, and if so, is it full coverage or deductibie'! m ¥es l:l No 17. if deductibie, slate amount.

 

 

1 B. if a claim has been filed with your carrier. what action has your insurer taken or proposed to take with reference to your claim? (it is necessary that you ascertain these facts).

 

19. Do you carry public liability and property damage insurance? m Yes if yes, give name and address of insurance carrier (Number, Street, City, State, and Zip Code). No

 

lNSTRUCTlONS

Ciaims presented under the Federal Tort Ciaims Act should be submitted directly to the "appropriate Federal agency" whose
empioyee(s) was involved in the incident if the incident involves more than one claimant, each claimant should submita separate
claim form.

Compiete ali items - insert the word NONE where applicable

A CLAiM SHALL HE DEEMED TO HAVE BEEN PRE_SENTED WHEN A FEDERAL DAMAGES IN A SUM CERTA!N FOR |NJURY TO OR LOSS OF PROPERTY, PERSONAL
AGENCV RECElVES FROM A CLAlMANT. HlS DULY AUTHOR|ZED AGENT. OR LEGAL iNJURY. OR DEATH ALLEGED'TO HAVE OCCURRED BY REASON OF THE lNClDENT.
REPRESENTAT|VE. AN EXECUTED STANDARD FORM 95 OR OTHER WRlTl'EN THE CLAiM MUST BE PRESENTED TO THE APPROPR|ATE FEDERAL AGENCY Wfi'HlN
NOTiFlCATlON OF AN lNClDENT, ACCOMPAN|ED BY A CLAiM FOR MONEY TWO YEARS Al'-TER THE CLAiM ACCRUES.

Faliure to completely execute this form or to supply the requested material within The amount claimed should be substantiated by competent evidence as follows:
two years from the date the claim accrued may render your claim invalid. A claim
is deemed presented when it is received by the appropriate agency, riot when it is (a) in support of the claim lor personal injury or death, the claimant should submit a
mailed. written report by the attending physician. showing the nature and extent of the injury, the
nature and extent of lreatment. the degree of permanent disability. if any, the prcgnosis,
and the period of hospitalization. orincapaciiation, attaching itemized bills for medicai,

if instruction is needed in completing this form, the agency listed in item #1 on the reverse hospiiai, or burial expenses actually incurred_

side may be contacted. Complete regulations pertaining to claims asserted under the
Federai Tort Ciaims Act can be found in Titie 28, Code of Federal Reguiations. Part 14. _ .
Many agencies have published supplementing regulations if more than one agency is (b) l_" SUPPWt °l: Clalms f°l' damage l° PY°PEl'lY. \f/ll\¢l_\ has been alcan be economically
Involved' please state ea¢h agency repaired. the claimant should submit at least two itemized signed statements or estimates
by reliabie, disinterested concems. or, if payment has been made. the itemized signed
receipts evidencing payment

The claim may be filled by a duly authorized agent or other legal representative provided
evidence satisfactory to the Government is submitted with the claim establishing express _ _
authority to act for the claimant. A claim presented by an agent or legal representative (C) ln SHPP°fl °l dalm$ f°l' damage l° limitele Whlch ls n°l €C°n°mlwlly mpall’al-"le. °\’ ll
must be presented in the name cf the claimant. if the claim is signed by the agent or me Pf°P€\'ly 'S l‘i’st °l’ desl\’°yedr me Cla"“anl Sh°Uld Submll Slal€m€nl$ as l° ll\e °n`§lnal
legal representative, it must show the title oriegai capacity of the person signing and be C°Sl °fl-l\€ Pf`°PEl`ly- ll'l€ dale °l Pulchase. and lhe V"-tlue °l ute Pr°Pefli/. lwlh before and
accompanied by evidence of his/her authority to present a claim on behalf of the claimant alter me accide"l~ $"Ch Slalemenls ShCVld be by dislnl€re$led C°mp€lenl P€f$°n$.

as agent, executor, administrator. parenl, guardian cr other representative Pf€l€l’ably fep'-'lable dealers °l' officials lamlllarwilh me lytle °l Pl°PEFl¥ damaged °l’ by
two or more competitive bidders, and should be certified as beingjust and correct

if claimant intends to file for both personal injury and property damage, the amount for
each must be shown in item number 12 of this fonn. (d) Failure to specify a sum certain will render your claim invalid and may result in
forfeiture of your rights.

 

 

PRlVACY ACT NO`HCE
This Noiice is provided in accordance with the Privacy Act, 5 U.S.C. 552a(e)(3), and B. Principal Purpose: The information requested is to be used in evaluating claims.
concerns the information requested in the letter to which this Notice is attached. C. Rouline Use: See the Nolices of Sysiems of Records for the agency to whom you are
A. Aulhon'fy: The requested inion'nation is solicited pursuant to one or more of the submitting this form forthis informalion.
foliowing: 5 U.S.C. 301. 28 U.S_C. 501 et seq.. 28 U.S.C. 2671 et seq.. 28 C.F.R. D. Elfect of Failure lo Respond: Disclosure is voluntary. However, failure to supply the
pad 14_ requested information or to execute the form may render your claim "invalid."

 

PAPERWORK REDUCTlON ACT NOTlCE

This notice is solely for the purpose of the Paperwori< Reduction Act, 44 U.S.C. 3501. Public reporting burden for this collection of information is estimated to average 6 hours per
response, including the time for reviewing instructions, searching existing data sources, gathering and mail ' ' g the data “' ”, and cut _ ieling and ' ' , the collection of
inlormation. Send comments regarding this burden estimate or any other aspect of this collection of infomia\ion, including suggestions for reducing this burden, to the Direclor_ Tcrls
Branch, Attenlion: Paperwork Reduction Stafi, Civil Division, U,S. Department of Justice, Washington. DC 20530 or to the Oilice of Managemcnt and Budgei. Do not mail completed
form(s) to these addresses

 

 

 

STANDARD FORM 95 REV. (2/2007) BACK

 

Case 6:18-cV-00359-ADA Document 1 Filed 12/10/18 Page 17 of 17

DEPARTMENT OF THE ARlViY
u.s. ARMY cLAiivis sEthcE
oi=Ftcr-: oF THE JuooE onocATE GENERAL
4411 LLEWELLYN AvENuE, sums 5360
FoRT GEoRGE G. rviEADE, MARYLAND 20755-5125

OCT 29 2818
cERTiFiED iviAii_ - RETURN REcEiPT REQuEsTED

 

Tort Claims Division
17-131~TO44

Ted Smith Law Group

Attn: Bobby Coats

660 West Fi\/i 2410

Harker Heights, Texas 76548

Dear i\/|r. Coats:

This notice constitutes final administrative action on the claim of your ciient, Candy
Carpenter, against the United States in the total amount of $1,061,889 for personal
injuries and property damage resulting allegedly from a motor vehicle accident involving
a U.S. Government employee on October, 21 , 2015. »

Your ciient’s claim is denied As suit has been already filed regarding this incident in
the United States District Court for the Westem District of Texas, ali claims related to
the event that serve,as the basis»of this suit are no longer amenable to administrative
resolution `

Recognizing the current status of this case, i am required by regulation to inform you
that your client may file suit in an appropriate United States District Court no later than
six months from the mailing date of this letter By iaw, failure to comply With that time
limit forever bars your client from further suit. i am not implying that any suit, if filed,
would be successful

Sincereiy,

para

David O. /-\ngiin
Lieutenant Coionel, U.S. Army
Chief, Tort Ciaims Division

 

EXH|B|T

D

 

